DALLAS, Circuit Judge.
This petition invokes the jurisdiction vested in this court by section 24b of the bankruptcy act of July 1, 1898. (30 Stat. 553, c. 541 [U. S. Comp. St. 1901, p. 3432’]), but it does not present a “matter of law,” and therefore will not be entertained. In re Purvine, 96 Fed. 192, 37 C. C. A. 447; In re Lesser, 99 Fed. 913, 40 C. C. A. 177; In re Rosser, 101 Fed. 562-567, 41 C. C. A. 497; In re Carley, 117 Fed. 130, 55 C. C. A. 146. The complaint is that the District Court refused to approve a certain agreement, and we know of no rule of law or of equity by which the propriety of that refusal is determinable. What really is sought is a review of a legitimate exercise of discretion, and this we are neither authorized nor disposed to enter upon. It is enough to say that there was no abuse of discretion; but that, on the contrary, we think the learned judge acted wisely and with seemly circumspection in withholding his sanction from the arrangement submitted to him, and which he sufficiently described at the outset of his opinion, as follows:
“In this ease the bankrupts were threatened with criminal prosecution. There were a number of claims held by relatives of the bankrupts which were disputed, and it was alleged that a number of payments and transfers of property within four months of the time of filing the petition in bankruptcy were preferential and recoverable by the trustee. The assets of the estate were appraised at $22,700. This was a very small percentage of the total liabilities, which amounted to the sum of $237,500. The trustee and creditors, anxious to increase the assets of the estate with the least possible cost and delay, and the bankrupts, equally solicitous to secure immunity against prosecution, en*898tered into an agreement with others, bearing date the 9th day of March, 1905, by which it is stipulated that certain transfers of property shall be returned to the trustee, and, in addition, a sum in cash shall be raised by the friends and relations of the bankrupts, to be paid to the trustee, and certain claims over which the bankrupts had some control should be withdrawn from the estate, in consideration of which the trustees stipulated not to furnish any evidence against the bankrupts in any criminal prosecution, and other parties agreed not to institute such prosecutions.”
The petition for revision is dismissed.